R. M. Love, as receiver of the Farmers' National Bank of Cooper, filed this suit against the appellee, Spencer, for conversion of mortgaged property. It was *Page 884 
alleged that the bank held a mortgage given by one A. H. Morehead on two mules, and that these were purchased and converted by Spencer. It is further alleged that, at the time of the purchase, Spencer had both actual and constructive notice of the existence of the mortgage. In response to special issues submitted, the jury found that the mules were not included within the terms of the mortgage offered in evidence, and a judgment was rendered in favor of the defendant below.
There is in the record sent to this court what purports to be a statement of facts, but it is not signed by the trial judge, and for that reason cannot be here considered.
Appellant complains of the admission of some testimony, but in the absence of a statement of facts, we cannot say the error, if any, required a reversal of the judgment, and it is accordingly affirmed.